 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes.Ifamajority of the employees in voting groupNo. 1 also selects a labor organization,theRegional Di-rector conducting the election is instructed to issue a cer-tification of representatives to the labor organization se-lected by the employees in that group,which the Board insuch circumstances also finds to be a separate unit ap-propriate for collective-bargaining purposes.Ifthe em-ployees in either or both voting groups do not select a la-bor organization,the Regional Director conducting the elec-tion is instructed to issue a certification of results of elec-tion with respect to such group or groups.[Text of Direction of Elections omitted from publication.]THE CURTISS WAY CORPORATIONandALBIN J. MUZYCZKA,PetitionerandLOCAL 102, INTERNATIONAL BROTHER-HOOD OF BOOKBINDERS,AFL. Case No. 1-RD-141.June 17,1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M.Kowal,hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated itspowers inconnection with this case to a three-member panel MembersHouston, Murdock,and Styles].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2. The Petitioner asserts that the Union,which is currentlyrecognized by the Employer,is no longer the bargaining repre-sentative of the employees of the Employer as defined in Section9 (a) of the Act.3. The Union contends that the petition should be dismissedon the ground that it resulted from collusion between the Em-ployer and the Petitioner.The record shows that the Petitionercirculated among employees on his shift during working hoursand secured signatures to the petition filed herein.Employeeson the Employer's other shift were contacted at the plant bythe Petitioner during their working hours.The Petitioner wasreprimanded for engaging in such activity during his workinghours but apparently no action was taken against him as to hissecuring signatures to the petition on his own time frommembers of the second shift.While the evidence clearly showsthat the Employer's supervisors had knowledge of the Peti-tioner's activity,we have previously held that knowledge,alone,105 NLRB No. 86. CITIES SERVICE OIL COMPANY OF PENNSYLVANIA643of a decertification petition by an Employer is insufficient toestablish the collusion which the Union alleges.'Therefore, asthe record contains no substantial evidence that the Employerinspired or fostered the instant petition, we find no merit inthe Union's contention that the petition should be dismissed onthis ground.The Union also asserts that a contract between it and theEmployer bars this petition.This contract,effective onNovember 1, 1951,contained a termination date of January 31,1953, in the absence of written notice of intent to changetendered by either party not less than 2 months prior to thetermination date. This notice was given by the Union onNovember 22,1952. Although the contract also provides that"Pending determination of conditions of new agreement theterms and conditions of this agreement shall remain in effect,"the Board has consistently ruled that a contract,under suchcircumstances,is one of indefinite duration which cannot bara representation petition.2We accordingly reject the Union'scontention.A question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and(7) of the Act.4. The following employees of the Employer constitute aunit appropriate for purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act:Allproduction employees in the bindery,shipping, andmailing departments of the Employer's printing and bindingplant at Meriden,Connecticut,including shippers,mailers,helpers on machines,truckers,and general utility helpers,but excluding all employees in the pressroom,composing room,and foundry,watchmen-janitors,baler-janitors,executives,office clerical employees,guards,salesmen,professionalem-ployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]'See Morganton Full Fashioned Hosiery Company, 102 NLRB 134.2 See The Fuller Automobile Company, 88 NLRB 1452.CITIES SERVICE OIL COMPANY OF PENNSYLVANIAandOIL WORKERS INTERNATIONAL UNION,CIO, Petitioner.Case No. 2-RC-5758.June 17, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section 9 (c) of the NationalLabor RelationsAct, ahearing was held beforeArthur A.Greenstein,hearingofficer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.105 NLRB No. 87.